The judgment of the Supreme Court was entered March 17th 1879,
Per Curiam.
A careful examination of the proofs and consideration of the able arguments, oral and printed, of the learned and zealous counsel for the appellants have failed to convince us that there was any error in the decree appealed from. The opinion of the, learned president of the court below so clearly expresses the views we entertain of the case that we deem it unnecessary to add anything.
Decree affirmed, and appeal dismissed at the costs of the appellants.